Case 2:20-cv-11795-TGB-APP ECF No. 18, PageID.114 Filed 02/26/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CHRIS CONNOLLY, et al.,                            2:20-CV-11795

                  Plaintiff, ORDER GRANTING MOTIONS
                                TO EXTEND DISCOVERY
    v.                       (ECF NO. 15) AND FOR LEAVE
                               TO FILE FIRST AMENDED
STA MANAGEMENT, LLC, et al.,
                               COMPLAINT (ECF NO. 16)
          Defendant.


     Before the Court are Plaintiff’s motions for a 60-day extension to

complete discovery, ECF No. 15, and for leave to file his first amended
complaint. ECF No. 16. Plaintiff further notified the Court that the
motion for a 60-day extension is unopposed by Defendant and that the

parties are scheduled for a settlement conference with Magistrate Judge
Anthony P. Patti on March 15, 2021. ECF No. 15, PageID.72. Plaintiff
maintains that the added time could assist the parties in focusing on a

settlement rather than engaging in litigation. As such, the Court grants
the motion for a 60-day extension.

     As to Plaintiff’s motion for leave to file his first amended complaint,
at least twenty-eight days have elapsed since it was filed. Filing such a

motion through the electronic filing system effectuates service and
provides notice to the nonmoving party. Pursuant to E.D. Mich. Local
Rule 7.1(e)(2)(B), “[a] response to a nondispositive motion must be filed

                                     1
Case 2:20-cv-11795-TGB-APP ECF No. 18, PageID.115 Filed 02/26/21 Page 2 of 2




within 14 days after service of the motion.” Because Defendant has not
made a timely response, the Court will grant Plaintiff’s motion for leave

to file his first amended complaint. See ECF No. 15.

 IT IS SO ORDERED.


Dated: February 26, 2021       s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                       Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on February 26, 2021.
                            s/A. Chubb
                            Case Manager




                                     2
